[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                           Nos. 07-10640 and 08-12923              APRIL 27, 2009
                           ________________________              THOMAS K. KAHN
                                                                      CLERK
                        D. C. Docket No. 01-10055-CR-SH

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

LUIS PEREIRA, SR.,

                                                               Defendant-Appellant.


                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (April 27, 2009)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

      Luis Pereira, Sr. appeals his drug convictions, sentence, and the district

court’s reconstruction of the record from December 16, 2005. The trial transcript
from that day (the day that Pereira presented his case-in-chief), is missing. Pereira

argues that the district court’s reconstruction is insufficient to afford meaningful

appellate review. He also challenges some of the district court’s evidentiary

rulings, its modification of the pattern jury instructions, and the reasonableness of

his sentence.

      After reviewing the record, reading the parties’ briefs, and having the benefit

of oral argument, we find no reversible error. Therefore, we affirm Pereira’s

convictions and sentence.

      AFFIRMED.




                                           2